DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed. Specifically, the independent claims 1, 10, and 11 are allowed over the prior arts. The dependent claims 2-9 and 13-17 are allowed due to their dependencies to the said independent claim 1. The dependent claim 12 is allowed due to their dependencies to the said independent claim 11.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest  a lighting control system comprising a speech recognition unit; a state decision unit configured to make a state decision of the lighting fixture which is at least one of an ON state, an OFF state, a light intensity control level, or a color tone; and a condition setting unit configured to set, depending on the state decision made by the state decision unit, a condition for the speech recognition unit to carry out the speech processing, in combination with the other limitations of the claim.
Regarding claims 10 and 11, these claims have substantially the same subject matter as that in claim 1. Therefore, claims 10 and 11 are allowed under the same rationale as claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844